Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2, 8-9, 12, 14, 16-20, 22-24 & 26-29 are allowed.
Claims 3-7 10-11, 13, 15, 21, 25 have been cancelled by Applicant in the Response of 07/25/2022.
The following is an examiner’s statement of reasons for allowance: 
Claims 14 & 16-18 were allowed in the Office Action mailed 05/27/2022.

Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 05/27/2022. The limitations of previously objected to claim 4 are incorporated into independent claim 1 and claim 4 is now cancelled.

Applicant’s arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 05/27/2022. The applicants arguments are convincing and that the prior art of record fails to teach or suggest that “laying electrical conductor onto a mold with a keying feature of the electrical conductor that extends along the length of the electrical conductor engaging a mating keying feature of the mold wherein the keying feature of the mold defines a winding pattern of a coil section of a magnetic field gradient coil and the laid electrical conductor forms the coil section; attaching an electrically insulating back plate to a side of the coil section opposite from the mold; and (iii) removing the mold from the coil section.”  Although prior art of record, Solf et al. disclose windings 12-18 that are disposed on a dielectric former in paragraph 0020 & element 38 for supporting bore 36 including elements 60a and 60b of Solf, which are radiation detectors to mate with the RF coil 63. However, upon review, those detectors and support structure and are not in the same field invention as back plate and keying features of the mold, wherein these key features define a winding pattern of a coil section of a magnetic field gradient coil and the laid electrical conductor forms the coil section; then attaching an electrically insulating back plate to a side of the coil section opposite from the mold; and removing the mold from the coil section which mentioned above.  Therefore, these structural difference corresponds to a difference in the kind of magnetic field gradient coils as claimed in claims 8 & 14 as required by 35 U.S.C. § 103, thus the rejection of the claims 8 & 14 are moot. 

Claims 9, 12, 16-20, 22-24 & 26-29 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner: 	/Trung Q. Nguyen/- Art 2866
			August 16, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858